Title: From Alexander Hamilton to George Washington, [5 May 1796]
From: Hamilton, Alexander
To: Washington, George


[New York, May 5, 1796]
Sir
The letter of which the inclosed is a copy contains such extraordinary matter that I could not hesitate to send it to you. The writer is Mr. G—— M——. I trust the information it conveys cannot be true; yet in these wild times every thing is possible. Your official information may serve as a comment.
Very respectfully & affectly   I have the honor to be   Sir Yr Obed ser
A Hamilton
May 5. 179[6]
The President
